Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2016

                                       No. 04-16-00689-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                         Jose AGUILAR,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CRN000587-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
         The State has filed a notice of appeal. The State seeks to appeal a trial court’s order
granting a motion to suppress. The clerk’s record has been filed, but it does not contain a signed
order granting a motion to suppress. “[T]he trial court's oral pronouncements on the record do
not constitute appealable order.” State v. Wachtendorf, 475 S.W.3d 895, 904 (Tex. Crim. App.
2015). We therefore order the State to file a response to this order by December 9, 2016
showing why this appeal should not be dismissed for want of jurisdiction. If the trial court signs
a written order giving this court jurisdiction over this appeal, we order the State to file a copy of
its written request for a supplemental clerk’s record containing that order by December 9, 2016.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court